939,379 DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 19, 20, and 25 of U.S. Patent No. 10,727,932 (hereinafter US Patent’932). Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claim 17 has been eliminated from patent claim 17 as seen in the bold and italic in the table below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Instant Application claim 17:                        US Patent’932 claim 17:
A system in a cube satellite for intercepting satellite telephone radio frequency (RF) signals, the system comprising:

A system for monitoring satellite telephone 
radio frequency (RF) signals, the system comprising: (i) on an aerial vehicle:



a first antenna configured to receive in the first frequency band an uplink from the mobile device, 

a second antenna on the cube satellite configured to receive in the first frequency band a downlink transmitted from the communications satellite to a mobile device, and

a second antenna configured to receive in the first frequency band a downlink transmitted from the satellite, and 

a signal processing unit in the cube satellite, comprising: an analog to digital converter configured to sample RF signals;
a first memory configured to store instructions, and a first processor configured to read instructions from the first memory and to implement a method for processing the uplink and downlink RF data, the instructions comprising:


a first signal processing unit, comprising: an analog to digital converter configured to sample RF signals; a first memory configured to store instructions, and a first processor configured to read instructions from the first memory and to implement a method for processing the uplink and downlink RF data, the instructions comprising: 


code for determining, from the sampled RF signals, RF information including frequency and timing information from a satellite spot beam;

code for determining, from the sampled RF signals, RF information including frequency and timing information from a satellite spot beam; 

code for downsampling an uplink and a downlink according to the RF information, to reduce a bandwidth of the uplink and the downlink, and combining the downsampled uplink and the downsampled downlink into a call data stream;

code for downsampling an uplink and a downlink according to the RF information, to reduce a bandwidth of the uplink and the downlink, and combining the downsampled uplink and the downsampled downlink into a call data stream; 

code for compressing the call data stream by removing downsampled data corresponding to inactive frequencies and inactive timeslots of the downsampled downlink and downsampled uplink based on the determined frequency and timing information; and

code for compressing the call data stream by removing downsampled data corresponding to inactive frequencies and inactive timeslots of the downsampled downlink and downsampled uplink based on the determined frequency and timing information; and 

code for generating a call data packet stream based on the compressed call data 





a third antenna configured to transmit in a second frequency band the call data packet stream; and 


(ii) on a ground station, a monitoring system comprising a second signal processing unit including: a fourth antenna configured to receive call data from the aerial vehicle in the second frequency band; and a receiver to receive the call data packet stream.




As to claim 18, this claim is fully disclosed in US Patent’932 claim 19.
As to claim 19, this claim is fully disclosed in US Patent’932 claim 20.
As to claim 20, this claim is fully disclosed in US Patent’932 claim 25.

Allowable Subject Matter
Claims 1-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 12/02/2021



/PHIRIN SAM/Primary Examiner, Art Unit 2476